DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	This action is responsive to the following communication:  Original claims filed 10/27/21.  This action is made non-final.
3.	Claims 1-20 are pending in the case.  Claims 1, 9 and 16 are independent claims.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-6 and 8-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sadwick (US 20170238401) in view of Malia (US 20220130118). 
Regarding claim 1, Sadwick discloses a user device comprising:
a user interface (a controller connected to the power storage device, and a user interface connected to the controller. The user interface is adapted to accept control input and provide it to the controller. The controller is adapted to transmit commands on the wireless transceiver, paragraph 0004);
a communication interface to communicate with one or more photovoltaic windows (FIG. 18-19, handheld device can communicate with a communication network);
and a processing subsystem that is communicatively coupled to the user interface and the communication interface (FIG. 18-19, handheld device can communicate with a communication network), wherein the processing subsystem is configured to: 
receive a user input via the user interface indicating a selection of the representation of the photovoltaic window (these remote devices allow the user to control a multitude of devices, as mentioned previously, in their home or business, paragraph 0251);
generate, in response to receiving the user input, a control signal for modifying an operation of the photovoltaic window (these commands and communications can be controlled and managed through software applications designed on platforms like Android, iOS, C++, and Java using a graphical user interface (GUI). This main control unit can be used to communicate data and commands, paragraph 0317); and
send, using the communication interface, the control signal to a wireless communication system of the photovoltaic window (This main control unit or server can then output commands or data through a wireless protocol to the remote units which can then respond to the commands sent by carrying out tasks such as switching a device on/off or other various tasks, paragraph 0317);
wherein the wireless communication system is solely powered by electrical power generated by a photovoltaic of the photovoltaic window from incident light onto the photovoltaic window  (power can be provided to elements in the system from any of a number of sources, including wall power, battery power, or solar power (e.g., in a room super module with solar cell 128), including solar power from solar cells mounted directly on the elements or drawn from solar curtains/blinds/shades etc. or from storage devices charged by solar curtains/blinds/shades etc, paragraph 0225.)
Sadwick does not disclose to generate a representation of a photovoltaic window of the one or more photovoltaic windows.
However, Malia discloses wherein in at least FIG. 5C-1, a depiction of the user’s graphical indication of their home automation system is displayed to the user wherein a user can select among a plurality of objects inside of a home. 
The combination of Sadwick and Malia would have resulted in the home automation interface of Sadwick to further incorporate the digital interface format of Malia.  One would have been motivated to have combined the teachings because Sadwick already incorporates a GUI to access the plurality of devices within a home and adding a graphical representation of the devices would have allowed a user to more intuitively select a relevant object within the interface.  As such, it would have been predictable to one of ordinary skill in the art to combine the teachings as it would have resulted in a predictable invention. 
Regarding claim 9, Sadwick discloses a non-transitory computer-readable medium comprising instructions that, when executed by one or more processors of a user device, cause the one or more processors to perform operations comprising:
receiving a user input via a user interface of the user device indicating a selection of the representation of the photovoltaic window (these remote devices allow the user to control a multitude of devices, as mentioned previously, in their home or business, paragraph 0251);
generating, in response to receiving the user input, a control signal for modifying an operation of the photovoltaic window (these commands and communications can be controlled and managed through software applications designed on platforms like Android, iOS, C++, and Java using a graphical user interface (GUI). This main control unit can be used to communicate data and commands, paragraph 0317); and 
sending, using a communication interface of the user device, the control signal to a wireless communication system of the photovoltaic window (This main control unit or server can then output commands or data through a wireless protocol to the remote units which can then respond to the commands sent by carrying out tasks such as switching a device on/off or other various tasks, paragraph 0317),
wherein the wireless communication system is solely powered by electrical power generated by a photovoltaic of the photovoltaic window from incident light onto the photovoltaic window (power can be provided to elements in the system from any of a number of sources, including wall power, battery power, or solar power (e.g., in a room super module with solar cell 128), including solar power from solar cells mounted directly on the elements or drawn from solar curtains/blinds/shades etc. or from storage devices charged by solar curtains/blinds/shades etc, paragraph 0225.)
Sadwick does not disclose generating a representation of a photovoltaic window.
However, Malia discloses wherein in at least FIG. 5C-1, a depiction of the user’s graphical indication of their home automation system is displayed to the user wherein a user can select among a plurality of objects inside of a home.
The combination of Sadwick and Malia would have resulted in the home automation interface of Sadwick to further incorporate the digital interface format of Malia.  One would have been motivated to have combined the teachings because Sadwick already incorporates a GUI to access the plurality of devices within a home and adding a graphical representation of the devices would have allowed a user to more intuitively select a relevant object within the interface.  As such, it would have been predictable to one of ordinary skill in the art to combine the teachings as it would have resulted in a predictable invention. 
Regarding claim 16, Sadwick discloses a computer-implemented method comprising:
receiving a user input via a user interface of the user device indicating a selection of the representation of the photovoltaic window (these remote devices allow the user to control a multitude of devices, as mentioned previously, in their home or business, paragraph 0251);
generating, in response to receiving the user input, a control signal for modifying an operation of the photovoltaic window (these commands and communications can be controlled and managed through software applications designed on platforms like Android, iOS, C++, and Java using a graphical user interface (GUI). This main control unit can be used to communicate data and commands, paragraph 0317); and 
sending, using a communication interface of the user device, the control signal to a wireless communication system of the photovoltaic window (This main control unit or server can then output commands or data through a wireless protocol to the remote units which can then respond to the commands sent by carrying out tasks such as switching a device on/off or other various tasks, paragraph 0317),
wherein the wireless communication system is solely powered by electrical power generated by a photovoltaic of the photovoltaic window from incident light onto the photovoltaic window (power can be provided to elements in the system from any of a number of sources, including wall power, battery power, or solar power (e.g., in a room super module with solar cell 128), including solar power from solar cells mounted directly on the elements or drawn from solar curtains/blinds/shades etc. or from storage devices charged by solar curtains/blinds/shades etc, paragraph 0225.)
Sadwick does not disclose generating a representation of a photovoltaic window.
However, Malia discloses wherein in at least FIG. 5C-1, a depiction of the user’s graphical indication of their home automation system is displayed to the user wherein a user can select among a plurality of objects inside of a home.
The combination of Sadwick and Malia would have resulted in the home automation interface of Sadwick to further incorporate the digital interface format of Malia.  One would have been motivated to have combined the teachings because Sadwick already incorporates a GUI to access the plurality of devices within a home and adding a graphical representation of the devices would have allowed a user to more intuitively select a relevant object within the interface.  As such, it would have been predictable to one of ordinary skill in the art to combine the teachings as it would have resulted in a predictable invention. 
Regarding claim 2, Sadwick discloses wherein the processing subsystem is further configured to: execute an application program that allows a user to operate the user interface to provide the user input (In conjunction with solar charging blinds in the window, lights of the present invention can be connected to the battery that is being charged by the solar panels and become illuminated at night. The user can close these blinds remotely with the use of a smart phone, tablet, personal device, computer etc., paragraph 0325).
Regarding claim 17, Sadwick discloses further comprising: executing an application program that allows a user to operate the user interface to provide the user input (In conjunction with solar charging blinds in the window, lights of the present invention can be connected to the battery that is being charged by the solar panels and become illuminated at night. The user can close these blinds remotely with the use of a smart phone, tablet, personal device, computer etc., paragraph 0325).
Regarding claim 10, Sadwick discloses wherein the operations further comprise: executing an application program that allows a user to operate the user interface to provide the user input (In conjunction with solar charging blinds in the window, lights of the present invention can be connected to the battery that is being charged by the solar panels and become illuminated at night. The user can close these blinds remotely with the use of a smart phone, tablet, personal device, computer etc., paragraph 0325).
Regarding claim 3, Sadwick discloses wherein the control signal is sent to the wireless communication system of the photovoltaic window via a hub device of a home automation system, the hub device being communicatively coupled to the user device and the one or more photovoltaic windows (see FIG. 18 wherein the devices are controlled by a server/control unit which connects to the plurality of remote devices). 
Regarding claim 18, Sadwick discloses wherein the control signal is sent to the wireless communication system of the photovoltaic window via a hub device of a home automation system, the hub device being communicatively coupled the one or more photovoltaic windows (see FIG. 18 wherein the devices are controlled by a server/control unit which connects to the plurality of remote devices).
Regarding claim 11, Sadwick discloses wherein the control signal is sent to the wireless communication system of the photovoltaic window via a hub device of a home automation system, the hub device being communicatively coupled to the user device and the one or more photovoltaic windows (see FIG. 18 wherein the devices are controlled by a server/control unit which connects to the plurality of remote devices).
Regarding claim 4, Sadwick discloses wherein the processing subsystem is further configured to: receive a data signal from the wireless communication system of the photovoltaic 4 window, wherein the data signal includes information regarding the photovoltaic window (these remote devices can relay data and information back to the user on their smart phone, tablet, personal device, computers, laptops, servers, cloud, etc., such as battery charge, voltage, current usage, power, state, etc, paragraph 0031).
Regarding claim 12, Sadwick discloses wherein the operations further comprise: receiving a data signal from the wireless communication system of the photovoltaic window, wherein the data signal includes information regarding the photovoltaic window (these remote devices can relay data and information back to the user on their smart phone, tablet, personal device, computers, laptops, servers, cloud, etc., such as battery charge, voltage, current usage, power, state, etc., paragraph 0031).
Regarding claim 19, Sadwick discloses further comprising: receiving a data signal from the wireless communication system of the photovoltaic window, wherein the data signal includes information regarding the photovoltaic window (these remote devices can relay data and information back to the user on their smart phone, tablet, personal device, computers, laptops, servers, cloud, etc., such as battery charge, voltage, current usage, power, state, etc, paragraph 0031).
Regarding claim 5, Sadwick discloses wherein the information regarding the photovoltaic window includes sensor data captured using one or more sensors of the photovoltaic window (Another embodiment of a control panel includes a solar panel, a regulator connected to the solar panel, a power storage device connected to the regulator, a wireless transceiver, a controller connected to the power storage device, a temperature sensor connected to the controller, a light sensor connected to the controller, and a user interface connected to the controller. The user interface is adapted to accept multi-color dimming light control input. The controller is adapted to generate light control commands based in part on the user interface and in part on an ambient light level measured by the light sensor. The user interface is also adapted to accept temperature control input. The controller is also adapted to generate temperature control commands based in part on the user interface and in part on an ambient temperature measured by the temperature sensor and on a remote ambient temperature measured by a remote control panel, and to transmit the light control commands and the temperature control commands on the wireless transceiver, paragraph 0024),
wherein the one or more sensors are solely powered by the electrical power generated by the photovoltaic (power can be provided to elements in the system from any of a number of sources, including wall power, battery power, or solar power (e.g., in a room super module with solar cell 128), including solar power from solar cells mounted directly on the elements or drawn from solar curtains/blinds/shades etc. or from storage devices charged by solar curtains/blinds/shades etc. paragraph 0225.)
Regarding claim 13, Sadwick discloses wherein the information regarding the photovoltaic window includes sensor data captured using one or more sensors of the photovoltaic window (Another embodiment of a control panel includes a solar panel, a regulator connected to the solar panel, a power storage device connected to the regulator, a wireless transceiver, a controller connected to the power storage device, a temperature sensor connected to the controller, a light sensor connected to the controller, and a user interface connected to the controller. The user interface is adapted to accept multi-color dimming light control input. The controller is adapted to generate light control commands based in part on the user interface and in part on an ambient light level measured by the light sensor. The user interface is also adapted to accept temperature control input. The controller is also adapted to generate temperature control commands based in part on the user interface and in part on an ambient temperature measured by the temperature sensor and on a remote ambient temperature measured by a remote control panel, and to transmit the light control commands and the temperature control commands on the wireless transceiver, paragraph 0024),
wherein the one or more sensors are solely powered by the electrical power generated by the photovoltaic (power can be provided to elements in the system from any of a number of sources, including wall power, battery power, or solar power (e.g., in a room super module with solar cell 128), including solar power from solar cells mounted directly on the elements or drawn from solar curtains/blinds/shades etc. or from storage devices charged by solar curtains/blinds/shades etc. paragraph 0225.)
Regarding claim 20, Sadwick discloses wherein the information regarding the photovoltaic window includes sensor data captured using one or more sensors of the photovoltaic window (Another embodiment of a control panel includes a solar panel, a regulator connected to the solar panel, a power storage device connected to the regulator, a wireless transceiver, a controller connected to the power storage device, a temperature sensor connected to the controller, a light sensor connected to the controller, and a user interface connected to the controller. The user interface is adapted to accept multi-color dimming light control input. The controller is adapted to generate light control commands based in part on the user interface and in part on an ambient light level measured by the light sensor. The user interface is also adapted to accept temperature control input. The controller is also adapted to generate temperature control commands based in part on the user interface and in part on an ambient temperature measured by the temperature sensor and on a remote ambient temperature measured by a remote control panel, and to transmit the light control commands and the temperature control commands on the wireless transceiver, paragraph 0024), 
wherein the one or more sensors are solely powered by the electrical power generated by the photovoltaic (power can be provided to elements in the system from any of a number of sources, including wall power, battery power, or solar power (e.g., in a room super module with solar cell 128), including solar power from solar cells mounted directly on the elements or drawn from solar curtains/blinds/shades etc. or from storage devices charged by solar curtains/blinds/shades etc. paragraph 0225.)
Regarding claim 6, Sadwick discloses further comprising: a display configured to display the representation of the photovoltaic window, wherein the representation of the photovoltaic window is a graphical representation (a graphical user interface can be provided on one or multiple control devices, such as, but not limited to, smart phone, tablet, laptop, computer, server, remote control, etc. Such a graphical user interface can support the selection and control of devices on an individual basis or in groups, for example grouped by area, room, type, user-defined groups of devices, etc, paragraph 0141).
Regarding claim 14, Sadwick discloses wherein the operations further comprise: displaying, at a display of the user device, the representation of the photovoltaic window, wherein the representation of the photovoltaic window is a graphical representation (a graphical user interface can be provided on one or multiple control devices, such as, but not limited to, smart phone, tablet, laptop, computer, server, remote control, etc. Such a graphical user interface can support the selection and control of devices on an individual basis or in groups, for example grouped by area, room, type, user-defined groups of devices, etc, paragraph 0141).
Regarding claim 8, Sadwick discloses wherein the user input indicates a selection of a window function from one or more window functions installed at the photovoltaic window (In conjunction with solar charging blinds in the window, lights of the present invention can be connected to the battery that is being charged by the solar panels and become illuminated at night. The user can close these blinds remotely with the use of a smart phone, tablet, personal device, computer etc, paragraph 0325).
Regarding claim 15, Sadwick discloses wherein the input indicates a selection of a window function from one or more window functions installed at the photovoltaic window (In conjunction with solar charging blinds in the window, lights of the present invention can be connected to the battery that is being charged by the solar panels and become illuminated at night. The user can close these blinds remotely with the use of a smart phone, tablet, personal device, computer etc., paragraph 0325).
6.	Claim 7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sadwick (US 20170238401) in view of Malia (US 20190256105). 
Regarding claim 7, Sadwick does not disclose wherein the display is further configured to display a real-time exterior view of a home that is formed by stitching together images or videos captured by exterior-facing cameras of the one or more photovoltaic windows.
However, Parat discloses wherein memory element (step 502) onboard the vehicle. In certain embodiments, the image may be an actual image (i.e., a real image) of an exterior view from outside the first vehicle with autonomous capabilities, obtained in real-time via camera or other imaging device. In some embodiments, the image may be a stored image of the exterior view from outside the first vehicle with autonomous capabilities, (i) wherein the stored image is a real, actual image of an exterior view obtained via camera device, or (ii) wherein the stored image is a simulated exterior view from outside the first vehicle with autonomous capabilities (paragraph 0044).
The combination of Sadwick and Parat would have resulted in the home automation interface of Sadwick to further incorporate the digital interface format of Parat.  One would have been motivated to have combined the teachings because Sadwick already incorporates a GUI to access the plurality of devices within a home and adding a graphical representation of the devices would have allowed a user to more intuitively select a relevant object within the interface.  As such, it would have been predictable to one of ordinary skill in the art to combine the teachings as it would have resulted in a predictable invention. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E CHOI whose telephone number is (571)270-3780.  The examiner can normally be reached on M-F: 7-2, 7-10 (PST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID E CHOI/Primary Examiner, Art Unit 2174